DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16,  drawn to a composition comprising a parapoxviral ovis;  
Group II, claims 17-28, drawn to a method for treating HBV infected patient comprising administering an effective amount of PPVO and an effective amount of at least one different antiviral drug.
Group III, claim(s), 29-46 and 47-48, drawn to a kit comprising an inactivated PPVO and at least one different anti-viral drug and a method for using the two compositions. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of composition cited in claims 1 and 17 are as follows: 
A).  inactivated Parapoxvirus ovis (PPVO) virions and/or active fragments thereof,
B).  A nucleic acid vectors or synthetic nucleic acid molecules expressing PPVO and/or at least one active fragment thereof, 
C). cells comprising PPVO virions or fragments thereof and/or nucleic acid vectors and/or synthetic nucleic acid molecules expressing PPVO and/or at least one active fragment thereof, 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-16.
The species of different PPOV are listed as cited in claim 4, please elect one of PPVO viruses cited in claim 4:  NZ2, NZ7, NZ10, D1701, OV/20, OV/7, OV/C2, OV/mi-90, OV-Torino, SA00, Bo29, orf 11, Greek orf strain 155, and/or Greek orf strain 176.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 4.
The species of antiviral drugs listed in claims 5 and 19:  
(1). nucleotide/nucleoside analogues as active ingredients, 
(2). Capsid assembly inhibitors or modulators, capsid / core inhibitors or modulators; 
(3). encapsidation inhibitors or modulators, 
(4). RNAi, Therapeutic vaccination, 
(5). Toll- like-receptor (TLR) agonists and -antagonists, 
(6). epigenetic modifiers, 
(7). entry inhibitors or modulators, 
(8). cyclophilin inhibitors or modulators, 
(9). Inhibitors of HBsAg secretion, 
(10). HBsAg inhibitors, 
(11).HBV entry inhibitors or modulators, 
(12). cccDNA inhibitors, immunomodulators, 
(13). Interferons, 
(14). other cytokines, and
(15). check-point inhibitors, particularly PD-1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 5, 19. 
The species of nucleotide/nucleoside analogues as active ingredients if the nucleotide/nucleoside analogues is elected cited in the above species election:
 (a) Tenofovir, 
(b). Tenofovir disoproxil fumarate (TDF), 
(c )Tenofovir-Alafenamid (TAF), 
(d). Entecavir, 
(e ).  Lamivudine, 
(f). Telbivudine, 
(g) Adefovir, 
(h). Emtricitabine, 
(i).  Clevudine.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 6 and 20. 
The species of treatment:
 (i).	A method for the reduction of HBV viral load in a HBV-infected patient including HBsAg, HBeAg;
(ii). 	A method for the reduction of liver damage, liver cirrhosis, and/or liver fibrosis;
(iii). 	A method for reducing side-effects associated with the treatment of a HBV-infected patient;
(iv). 	reducing the amount of HBV DNA, eliminating HBV DNA and/or silencing HBV DNA, in particular cccDNA in a HBV-infected patient;
(v).	A method of preventing the de novo formation of cccDNA in a HBV-infected patient;
(vi).	A method of inducing HBsAg-specific antibodies in a HBV- infected patient
(vii). 	A method of slowing down or inhibiting the progression of steatosis in a HBV-infected patient.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition and a method for using the same, wherein the composition comprising PPVO and/or at least one active fragment thereof used for treating HBV infection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Daniela et al. (PLos One, 2013, 8(9), pp 1-10 of e74605). For instant, Daniela et al. teach a composition for treating HBV infection comprising PPVO and/or at least one active fragment thereof. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648